DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the  applicant’s submission received 11/03/2021.                     .
2.	Claim 28  has been amended. No new matter has been introduced.	
3.	No new Claim(s) has/have been added.
4.	Claims 10 – 13, 23 – 26   has been cancelled.
5.	Claims 1 – 9, 14 – 22 and 27 – 28 are currently pending and have been examined.
Foreign Priority/Domestic benefit
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed for Chinese Patent Application No. 201910364213.5 filed on April 30, 2019.
2.	Domestic benefit has been claim with regards to U.S. national phase application of a PCT Application No. PCT/CN2020/086724 filed on April 24, 2020


Oath/Declaration
1.	  The applicant’s oath/declaration filed on 10/28/2021 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement
1. 	 The information disclosure statement filed on 11/03/2021 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 10/28/2021 are acceptable for examination purposes except for the following: 
 	A. 	The sheets of drawings should be numbered in consecutive Arabic numerals, starting with 1. These numbers, if present, must be placed in the middle of the top of the sheet, but not in the margin. The numbers can be placed on the right-hand side if the drawing extends too close to the middle of the top edge of the usable surface. The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion. The number of each sheet should be shown by two Arabic numerals placed on either side of an oblique line, with the first being the sheet number and the second being the total number of sheets of drawings, with no other marking. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claim objection(s)
1.	The 7th line of claim 1, recites the term “ …the configuration information…”, it is recommended to modify this term to read as “ …the configuration information  of the first configuration…”. since it would provide clarity that the first configuration inforamtion refer back is associated with the configuration earlier claimed . See claim 14 and 20 for the same problem as suggested above. Claims 2 – 9, 15 – 19, 21 – 22, 27 - 28 are objected to by virtue of their dependency on an objected based claim.
2. 	 Regarding claims 7, 27 and 28. The applicant uses the term “ ….implements steps of the information transmission method…”. The words steps does not imply all steps of claim 1 and 14 are incorporated into independent claims 7, 27 and 28.  The test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends (35 U.S.C. 112(d) ) or in other words that it shall not conceivably be infringed by anything which would not also infringe the basic claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 27 – 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Computer readable storage medium (CRM), under the broadest reasonable interpretation (BRI), will cover an ineligible signal per se unless defined otherwise in the application as filed.
(¶ 0033), the broadest reasonable interpretation (BRI) of a CRM and a computer readable storage medium (CRSM) in view of the state of the art covers a signal per se.  Thus, in this case, a claim to a CRM or CRSM is ineligible unless amended to avoid the signal embodiment. In other words it is  unclear whether the computer-readable storage medium is a “non-transitory computer-readable media” (statutory) or a “transitory computer-readable media” (e.g. signal) (non-statutory). As such, the claim is drawn to a form of energy. Energy is not one of the four categories of invention and therefore this claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter.
When the specification is silent (no special definition of a CRM provided in original disclosure):
It is acceptable to amend the claims to exclude the signal embodiment by adding “non-transitory” to modify the computer readable media (see in Re Nuijten).
Applicant can also amend the claim in accordance with the original disclosure, by including the phrase “wherein the medium is not a signal”.
 	Under the principles of compact prosecution, claim 27 – 28  has been examined as the Examiner anticipates the claim will be amended to obviate these 35 USC 101 issues. For example, — A non-transitory computer-readable storage medium...

Allowable Subject Matter
1.	Claims 1 – 9, 14 – 22 and 27 – 28 are allowed providing all rejection(s)/objection(s) set forth in this office action is overcome.
The following is a statement of reasons for the indication of allowable subject matter. The claims are allowable over the prior art of record and after further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims.
	A. 	The  prior art of record, Wu et al. (US 2021/0385854 A1) discloses in ¶ 0108 and ¶ 0133, a second PUSCH is sent to the terminal however the RV (redundancy value) is determined from the first RV with regards to the first transmission, however Wu fails to disclose the following specificity: 
	“…determining Redundancy Versions (RV) corresponding to Transmission Occasions (TO) in a second configuration of the physical uplink shared channel or the physical downlink shared channel according to the configuration information, wherein, RVs corresponding to TOs overlapped in time domain in the first configuration and in the second configuration are the same”.
 	B.  	The  prior art of record, Khoshnevisan et al. (US 2020/0267748 A1) discloses in ¶ 0194, a first PDSCH and a second PDSCH transmission can occur, whereby the second PDSCH transmission can correspond to the same RV or a second RV , however Khoshnevisan fails to disclose the following specificity: 
“…determining Redundancy Versions (RV) corresponding to Transmission Occasions (TO) in a second configuration of the physical uplink shared channel or the physical downlink shared channel according to the configuration information, wherein, RVs corresponding to TOs overlapped in time domain in the first configuration and in the second configuration are the same”. 
 	C.  	The  prior art of record, Bai et al. (US 2021/0006369 A1) discloses in ¶ 0 111, 0113, 0117, a first PDSCH and a second PDSCH transmission can occur in different TOs , whereby different RV can be used for the different TO , however Bai fails to disclose the following specificity: 
	“…determining Redundancy Versions (RV) corresponding to Transmission Occasions (TO) in a second configuration of the physical uplink shared channel or the physical downlink shared channel according to the configuration information, wherein, RVs corresponding to TOs overlapped in time domain in the first configuration and in the second configuration are the same”. 
 	D.  	The  prior art of record, Takeda et al. (US 2020/0374912 A1) discloses in ¶ 0056, a first transmission on the PDSCH and a retransmission on the PDSCH of which different RV is used from the last , however Takeda fails to disclose the following specificity: 
	“…determining Redundancy Versions (RV) corresponding to Transmission Occasions (TO) in a second configuration of the physical uplink shared channel or the physical downlink shared channel according to the configuration information, wherein, RVs corresponding to TOs overlapped in time domain in the first configuration and in the second configuration are the same”

Claims 1 – 9, 14 – 22 and 27 – 28 are allowed over the prior art of record.   None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463